Sup. Ct. Cal. (certiorari granted, 382 U. S. 937);
Sup. Ct. Ariz. (cer-tiorari granted, 382 U. S. 925);
Ct. App. N. Y. (certiorari granted, 382 U. S. 925);
C. A. 9th Cir. (certiorari granted, 382 U. S. 924); and
Sup. Ct. N. J. (certiorari granted, 382 U. S. 925). Motion of respondent to dismiss the writ of certiorari in No. 584 denied. The motion of the National District Attorneys Association for leave to participate in oral argument, as amicus curiae, granted, and 15 minutes are allotted for that purpose. Motion of the Attorney General of New York for leave to participate in oral argument, as amicus curiae, granted, and 15 minutes are allotted for that purpose. The joint motion of counsel in No. 762 to remove this case from the summary calendar is granted and 15 additional minutes are allotted to each side.